UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 5 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Chatching, Inc. (Name of Issuer in its Charter) Florida 45-2655248 (State or other jurisdiction of incorporation or organization) (Primary standard industrial classification code number) (I.R.S. employer identification number) 1061 E. INDIANTOWN RD. #400 JUPITER FL33477 Telephone: 561-316-3867 (Address, including zip code, and telephone number, including area code, of principal executive offices and principal place of business) HACKNEY, ROBERT C 1061 E. INDIANTOWN RD., #400 JUPITER FL 33477 Telephone: 561-316-3867 (Name, address, and telephone number of agent for service) SEC File No.333-176962 Approximate date of commencement of proposed sale to the public: Promptly after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.o Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Calculation of Registration Fee Proposed Proposed Amount Title Amount Maximum Maximum of Of Securities to be Offering Price Aggregate Registration To be Registered Registered Per Share Offering Price (1) Fee (1) Points Awarded under Plan $ $ $ Common Stock,(1) $ $ $ Par value $0.0001 Per share TOTAL $ (1) Estimated pursuant to Rule 457 (i)under the Securities Act of 1933 solely for the purpose of computing the amount of the registration fee. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 2 Preliminary Prospectus - Subject To Completion Dated March 19 , 2012 Chatching, Inc. Up to a Maximum of 100,000,000,000,000 Points Up to a Maximum of 400,000,000 Shares of Common Stock at We are offering to issue to Consultants under our Employee/Consultant Benefit Plan (the “Plan”) up to 100,000,000,000,000 Points convertible into up to 400,000,000 shares of Common Stock of the Company.The Points are not being issued to persons other than Consultants.The Consultants may only acquire the Points for services as set forth in the Plan.The Points are convertible into shares of Common Stock of the Company for no additional consideration other than the Points as specified in the Plan. This isa self-underwritten offering only to Consultants who sign a written Consulting Agreement with the Company.The offering will commence promptly after the effective date of this Registration Statement and close no later than the last date Shares may be issued under the plan, or approximately March 31, 2018. We will pay all expenses incurred in this offering.There is no minimum amount of Points or Shares that we must issue in our direct offering.As the Points and Shares are not being sold for cash, no cash proceeds will be received.Thus, we have not established an escrow or any similar account. We are offering the Points and Shares without any underwriting discounts or commissions. This is our initial public offering and no public market currently exists for Points or shares of our common stock. We intend for our Points and common stock to be “offered and sold” to Consultants by our officers and Directors and only through the procedure as more fully described under “Plan of Distribution” herein. Neither such persons nor any other persons, including but not limited to Consultants, will be paid any commissions or other compensation for any offers or sales of the Points or the Shares. Our common stock is presently not traded on any public market or securities exchange, and we have not applied for listing or quotation on any public market. THE SECURITIES OFFERED IN THIS PROSPECTUS INVOLVE A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY CONSIDER THE FACTORS DESCRIBED UNDER THE HEADING "RISK FACTORS" BEGINNING ON . NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The information in this prospectus is not complete and may be changed. This prospectus is included in the registration statement that was filed by us with the Securities and Exchange Commission. We may not sell these securities until the registration statement becomes effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this prospectus is, 2012 3 TABLE OF CONTENTS PROSPECTUS SUMMARY 5 RISK FACTORS 10 USE OF PROCEEDS 16 DETERMINATION OFFERING PRICE 16 DILUTION 16 BUSINESS 16 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 26 DESCRIPTION OF PROPERTY 27 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 27 DIRECTORS AND EXECUTIVE OFFICERS 28 EXECUTIVE COMPENSATION 29 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 30 LEGAL PROCEEDINGS 30 MARKET PRICE OF AND DIVIDENDS ON THE REGISTRANTS’ COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 30 DESCRIPTION OF SECURITIES 31 PLAN OF DISTRIBUTION 32 INTEREST OF NAMED EXPERTS 38 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES LIABILITIES 38 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 38 FINANCIAL STATEMENTS F-1 4 PROSPECTUS SUMMARY The following summary highlights selected material information contained in this prospectus. This summary does not contain all the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the "Risk Factors" section, the financial statements, and the notes to the financial statements. Organization We were incorporated as Social Network Marketing, Inc. on January 19, 2011 under the laws of the State of Florida. On June 30, 2011, we authorized an 8 share for 10 share reverse stock split.All share numbers in this registration statement have been adjusted to effect this stock split.On July 5, 2011, we amended our Articles of Incorporation to change our name to Chatching Inc. Our principal executive offices are located at 1061 E. Indiantown Rd. #400 Jupiter FL33477, and our telephone number is 561-316-3867. We will maintain a website at www.chatching.com. Nothing on this website will be part of this Registration Statement. Business We plan to operate a social networking website, ChatChing.com. We have currently completedthe development site to which we do not allow public access.Our site is substantially complete but we do not anticipate launching our website until this Registration Statement is declared effective. Since our inception, we have spent over 10,000 man-hours to develop our website and have taken significant operational activities in furtherance of our business plan as further described in “Business,” below. 5 Our website is being designed for use by individuals from all socio-economic and demographic backgrounds. We plan to generate revenues from contracts for advertisements to appear on ChatChing.com. We believe that the more users of our website, the more advertising revenue we can generate. The central focus of our business plan is to build the user base for our website. Our plan to quickly generate a user base that will allow us to obtain advertising revenue has two components. First, we have designed ChatChing.com to be easy and enjoyable to use for social networking. Second, we plan to offer users of our site the opportunity, only after this registration statement is declared effective and if and only if they elect and only pursuant to the procedure specified on our website, to become Consultants to our company entitling them to earn Points under a Points system which are convertible into shares of our Common Stock as specified in a our Employee/Consultant Benefit Plan.Users are not required to become Consultants. In addition to our estimated capital requirements of $350,000 in the next 12 months as described in “Management’s Discussion and Analysis of Financial Condition and Results of Operation,” below, we will incur other costs payable to non-affiliated third parties irrespective of our business development activities, including bank service fees and those costs associated with SEC requirements associated with going and staying public, estimated to be less than $50,000 for the next 12 months.Accordingly, we estimate our capital requirements for the next 12 months to be approximately $400,000. At February 15, 2012, we had only $3,633.49 in our bank account.We anticipate our monthly burn rate for the next 12 months to be approximately $33,334per month.As of February 15, 2012, Steven Pfirman, ourPresident, Secretary and Director and Nicholas Palin, a Director, loaned $393,279.95, $215,917.45by Mr. Pfirman and $177,362.50 by Mr. Palin, to fund development stage operations. The loans are binding legal obligations as they were made under identical Credit Line Agreements and related Credit Line Promissory Notes with Mr. Pfirman and Mr. Palin amended and restated in their entirety on January 23, 2012 to be in the amount of $250,000 each, aggregating $500,000, bearing interest at zero percent due on December 31, 2012.The Credit Line Agreements contain provisions concerning default and remedies in the event of default as well as other provisions related to these loans.The loans are secured by Security Agreements pledging all assets of the Company as security for the loans. There is $106,720 remaining upon the Credit Lines from our officers and directors.Accordingly, we will need to secure an additional $293,279 from a further increase in credit lines from management, cash flow from operations or other debt or equity financing.We have no agreement from management to provide additional credit.We have no assurance of generating positive cash flow in the next 12 months.We may be unable to raise additional debt or equity financing from any other source. All references to "we," "us," "our," or similar terms used in this prospectus refer to ChatChing, Inc. 6 Our Direct Public Offering We are offering to issue to Consultants under our Employee/Consultant Benefit Plan (the “Plan”) up to 100,000,000,000,000 Points convertible into up to 400,000,000 shares of Common Stock of the Company.The Points are not being issued to persons other than Consultants.The Consultants may only acquire the Points for services as set forth in the Plan.The Points are convertible into shares of Common Stock of the Company for no additional consideration other than the Points as specified in the Plan. This isa self-underwritten offering only to Consultants who sign a written Consulting Agreement with the Company.The offering will commence promptly after the effective date of this Registration Statement and close no later than the last date Shares may be issued under the plan, or approximately March 31, 2018. We will pay all expenses incurred in this offering.There is no minimum amount of Points or Shares that we must issue in our direct offering.As the Points and Shares are not being sold for cash, no cash proceeds will be received.Thus, we have not established an escrow or any similar account. 7 We are offering the Points and Shares without any underwriting discounts or commissions. This is our initial public offering and no public market currently exists for Points or shares of our common stock. We intend for our Points and common stock to be “offered and sold” to Consultants by our officers and Directors and only through the procedure specified on our website. Neither such persons nor any other persons, including but not limited to Consultants, will be paid any commissions or other compensation for any offers or sales of the Points or the Shares. Our common stock is presently not traded on any public market or securities exchange, and we have not applied for listing or quotation on any public market. Total Points outstanding prior to the offering 0 Points being offered by us Total shares of common stock outstanding prior to the offering 325,000,000 shares Shares of common stock being offered by us 400,000,000 shares Total shares of common stock outstanding after the offering 725,000,000 shares Gross proceeds: None.The Points and Shares are issued solely for services, not cash. Use of Proceeds None.The Points and Shares are issued solely for services, not cash. Risk Factors There are substantial risk factors involved in acquiring Points in the Plan and Shares in our Company. For a discussion of certain factors you should consider before acquiring Points or Shares of our common stock, see the section entitled "Risk Factors." 8 Selected Summary Financial Data This table summarizes our operating and balance sheet data as of the periods indicated. You should read this summary financial data in conjunction with the "Plan of Operations" and our audited financial statements and notes thereto included elsewhere in this prospectus. For the period from October 1, 2011 To December 31, 2011(unaudited) For the period from Inception (January 19, 2011) To September 30,2011 (audited) Statement of Operations: Total revenues $
